Title: To James Madison from Robert Taylor, 3 November 1808
From: Taylor, Robert
To: Madison, James



Dear Sir
Nov: 3d. 1808

Mr. Daniel Ward of Culpeper the bearer of this wishes an appointment in the army of the United States.  I have known him for several years and believe that any patronage you afford him will be well placed.  His character is believed to be entirely fair and in his office of deputy Sherif which he has held for some years I have not heard ought alledged agt. him.  He has brought letters to me from some of my acquaintances in that county of great respectability and which confirm me in the good opinion the whole tenor of his conduct had given me of him.  I am yrs. Afftely.

Robert Taylor

